internal_revenue_service number release date index number ------------------------------------ ---------------------------------- ----------------------------- --------------------------- ------------------------------- - - department of the treasury washington dc person to contact -------------------- id no ------------ telephone number -------------------- refer reply to cc tege eoeg eo1 plr-148655-09 date date corporation ------------------------------------------------------------ ----------------------------------------------------------- trust date city state facilities year company agreement ------------------------------------------ -------------------------- --------------------- ------------ --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ----------- ------- ----------------------------------------------- --------------------------------------------------------------------------------- ------------------ trustee ----------------------------------------- administrator --------------------------------------------------------------------------------- -------- plr-148655-09 dear -------------------- this letter responds to a letter from your authorized representative dated date submitted on behalf of the corporation requesting rulings that the trust’s income is excludable from gross_income under sec_115 of the internal_revenue_code and the trust is not required to file an annual income_tax return the corporation represents the following facts issue - sec_115 facts the corporation formed on the date by the city is a public corporation with all the powers of eminent_domain conferred on municipalities in the state governed by a board_of directors elected by the city council of the city the corporation owns and operates the facilities since the year the corporation has had a self-insuring agreement with the company to administer its health and welfare benefits plan the plan along with a excess health insurance_policy under the plan the corporation established the trust pursuant to the agreement to provide post-employment benefits other than pension benefits such as medical dental vision life_insurance longterm care insurance and other similar benefits to its eligible employees the trust allows for pre-funding employer contributions which are received and invested by the trustee consist solely of amounts with respect to the corporation’s unfunded_liability and reasonable expenses with respect to the plan employee contributions are not allowed all contributions and transfers of assets together with net_income and earnings are held exclusively to provide health and welfare benefits under the plan to eligible employees assets shall not be used for or diverted to any other purpose except for the refund of contributions for mistake of fact or upon receipt of an unfavorable sec_115 private_letter_ruling except for payment of reasonable expenses only the plan_administrator designated by the corporation may withdraw or otherwise direct the trustee to make disbursements except for the purpose of covering benefits for eligible employees or plr-148655-09 contributions subject_to refund no such withdrawals or disbursements shall be made unless the corporation’s obligation under the plan has been fully satisfied at which time any excess_assets shall be paid to the plan or returned to the corporation as directed by the administrator in no event shall assets be transferred to an organization that is not a state a political_subdivision of a state or a sec_115 entity the trustee who may be removed at the discretion of the corporation shall receive all assets for the trust on behalf of the corporation and shall hold the assets in trust for the exclusive purpose of providing benefits under the plan to eligible employees no beneficiary of the trust shall have any right to take part in or direct or control of the business of the trust nor may any beneficiary act for or bind the trust or the trustee or otherwise transact any business on behalf of the trust law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the internal_revenue_service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization plr-148655-09 the trust was established and is maintained by the corporation as a separate_entity to provide various health and welfare benefits under the plan to its retired employees and their spouses and dependents providing such benefits to former public employees constitutes the performance of an essential_governmental_function within the meaning of sec_115 see revrul_90_75 and revrul_77_261 the provision of health and welfare benefits to participating retirees and their dependents satisfies the obligation of the corporation under the plan to provide those benefits thus the income of the trust accrues to the benefit of the corporation which is a public entity with municipal powers no private interests participate in or benefit from the operation of the trust other than as providers of goods and services any amounts remaining in the trust after all health and welfare benefits plus reasonable fees and expenses have been paid shall be paid to the plan or returned to the corporation the benefit to retired corporation employees is incidental to the public benefit see revrul_90_74 issue - sec_6012 facts the corporation created the trust to provide a vehicle for funding retiree health and welfare benefits under the plan the income of the trust consists solely of contributions from the corporation plus investment_income no contributions will be made to the trust by employees no part of the trust may be diverted to purposes other than the exclusive benefit of the participants and their beneficiaries no part of the trust's net_earnings may inure to the benefit of any private person the parties to the agreement are the corporation and the trustee the corporation will have exclusive authority and discretion to manage and control the assets of the trust but will delegate investment management of trust assets to the trustee pursuant to the terms of the agreement the agreement provides that the corporation may remove and replace the trustee at any time upon days prior written notice in the event of the trustee's removal or resignation a successor trustee will be appointed by the corporation the corporation represents that the purpose of the trust is to vest in the trustee responsibility for the protection and conservation of trust property for the benefit of the plan participants and their spouses and dependents none of whom can share in the discharge of this responsibility for profit plr-148655-09 the agreement provides that the corporation may amend_or_terminate the trust at any time provided that trust assets shall be used only for the purpose of providing health and welfare benefits to the participants of the plan in no event will the assets be transferred to an entity which is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 of the code law analysis sec_301_7701-1 of the procedure and administration regulations provides in part that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 through -4 unless a provision of the code provides for special treatment of that organization sec_301_7701-4 of the regulations provides in general that an arrangement will be treated as a_trust under the code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit the corporation’s contributions to the trust are to be used to pay retiree health and welfare benefits for eligible retired employees and their spouses and dependents the trustee is charged with the responsibility of the protection and conservation of trust property for the benefit of the beneficiaries of the trust the beneficiaries of the trust cannot share in the discharge of the trustee's responsibility for the protection and conservation of property and therefore are not associates in a joint enterprise for the conduct of business for profit assuming that the trust is recognized as a separate_entity under sec_301_7701-1 we conclude that the trust is a_trust under sec_301_7701-4 sec_6012 provides that every trust having taxable_income for the tax_year or having gross_income of dollar_figure or more for that year regardless of the amount of taxable_income must file a return with respect to income taxes under subtitle a conclusion based solely on the facts and representations submitted by the corporation we conclude that the income of the trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 consequently we rule that the trust’s income is excludable from gross_income under sec_115 plr-148655-09 we conclude that the trust is classified as a_trust under sec_301 a sec_6012 does not require a_trust without taxable_income to make a return of income when gross_income is less than dollar_figure because the trust’s income is excludable from gross_income under sec_115 we rule that the trust is not required by sec_6012 to file an annual income_tax return except for the specific rulings above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding the federal tax consequences of contributions to or payments from the plan including but not limited to whether contributions to the plan are excludable from the gross_income of employees former employees or retirees under sec_106 and whether payments from the plan including reimbursements of medical_expenses are excludable from the gross_income of employees former employees or retirees under sec_104 or sec_105 under a power_of_attorney on file with this office we are sending a copies of this letter to your authorized representatives this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely sylvia hunt assistant chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy for sec_6110 purposes cc
